NO. 07-08-0040-CR
                                 NO. 07-08-0041-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                  JANUARY 14, 2009

                         ______________________________


                      JOSHUA MCCABE SUTTON, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

            NO. 55,347-A & 55,348-A; HONORABLE HAL MINER, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to open pleas of guilty, Appellant, Joshua McCabe Sutton, was convicted

of manufacture or delivery of a controlled substance, a second degree felony. Punishment

was assessed at eight years confinement. By a sole issue, Appellant maintains his
constitutionally guaranteed due process rights were violated by the trial court’s failure to

consider and rule on his pro se motion for shock probation. We dismiss.


       Appellant’s sentence was imposed on December 20, 2007. On June 17, 2008,

Appellant filed a pro se “Motion for Probation After Execution of Sentence.” The trial court

did not rule on the motion. Appellant asks this Court to decide “the novel issue of whether

a timely-filed pro se motion for shock probation must be ruled on by the trial court.”


       Article 42.12, § 6 of the Texas Code of Criminal Procedure provides that the trial

court’s jurisdiction in a felony case shall continue for 180 days from the date the execution

of the sentence actually begins for the purpose of suspending further execution of a

sentence. See Tex. Code Crim. Proc. Ann. art. 42.12, § 6 (Vernon 2006). This provision,

commonly referred to as “shock probation,” allows the trial court to suspend further

imposition of sentence after the convicted party has experienced the “shock” of actual

incarceration. Subparagraph (c) of this section provides that a judge may deny the motion

without a hearing but may not grant the motion without holding a hearing.


       Appellant references this Court to Rules 21.8(c)(pertaining to motions for new trial)

and 22.4(b)(pertaining to motions in arrest of judgment) of the Texas Rules of Appellate

Procedure for guidance. Those rules provide that certain post-judgment motions are

“deemed denied” if not timely ruled upon. There is no similar “deemed denied” provision

pertaining to article 42.12, § 6.



                                             2
        Appellant contends he is entitled to due process because he followed the

requirements of article 42.12, § 6 and he is otherwise eligible for shock probation.

According to Appellant, because the Legislature failed to include a “deemed denied”

provision in article 42.12, § 6, the trial court continues to have the authority to rule upon

such motions. Therefore, Appellant asks this Court to remand the cause to the trial court

so that the motion for shock probation may be considered and ruled on.


        Initially, we address the jurisdictional conundrum. First, there is no order entered

pursuant to article 42.12, § 6 from which to appeal. Second, even assuming an order was

entered, an appellate court does not have jurisdiction to entertain an appeal from an order

entered pursuant to article 42.12, § 6.              See Basaldua v. State, 558 S.W.2d 2, 5

(Tex.Crim.App. 1977). See also Houlihan v. State, 579 S.W.2d 213, 216 (Tex.Crim.App.

1979). Finally, notwithstanding the fact that Appellant filed his motion on the 180th day

from the date the execution of his sentence began,1 on the 181st day, the trial court lost

jurisdiction to act on the motion. Neugebauer v. State, 266 S.W.3d 137 (Tex.App.--

Amarillo 2008, no pet.). The statute can have no other construction than that jurisdiction

to act ceased when the 180-day period expired. Houlihan, 579 S.W.2d at 219. Thus, even

if we were to remand the cause to the trial court, the trial court would have no authority to

consider or rule on Appellant’s motion for shock probation.




        1
          Execution of sentence begins upon the defendant’s incarceration following im position of sentence.
Bailey v. State, 160 S.W .3d 11, 14 n.2 (Tex.Crim .App. 2004).

                                                     3
       Therefore, we conclude that Appellant’s constitutional due process rights were not

violated by the trial court’s failure to consider and rule on his motion for shock probation

and we overrule Appellant’s sole issue.


       Consequently, these appeals are dismissed.


                                                 Patrick A. Pirtle
                                                     Justice



Do not publish.




                                             4